DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed November 16, 2018.  Claims 1-9 are presently pending and are presented for examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for International PCT Application No. PCT/JP2017/018409, filed May 16, 2017, Japanese Patent Application No. JP2016-225193, filed November 18, 2016, and Japanese Patent Application No. JP2016-100809, filed May 19, 2016, are acknowledged.  However, it is noted that a certified copy of Japanese Patent Application No. JP2016-225193 has not yet been received.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 1 recites “a control section”, “a position determination section”, and “a maintaining section”.  Claim 4 recites “a movement determination section”.  Claim 5 recites “a relative speed acquisition section”.  Claim 7 recites “a center position calculating section”, “an object width calculating section”, “a lateral speed calculating section”, “a position prediction section”, and “an azimuth angle calculating section”.  The Office notes that all of the forging place holders are defined by structure.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) “a control section”, “a position determination section”, “a maintaining section”, 

“a control section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Fig. 1, and described in paragraph 0020;
“a position determination section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Fig. 1, and described in paragraph 0020;
“a maintaining section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Fig. 1, and described in paragraph 0020;
“a movement determination section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 9, and described in paragraph 0063;
“a relative speed acquisition section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 7, and described in paragraph 0047;

“an object width calculating section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 12, and described in paragraph 0073;
“a lateral speed calculating section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 12, and described in paragraph 0074;
“a position prediction section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 14, and described in paragraph 0076; and
an azimuth angle calculating section” comprises software and hardware configuration of the Driving Support ECU 20 as shown in Figs. 5 and 14, and described in paragraph 0081.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner’s Amendment
The following are amendments to the claims to correct a grammatical issues and apparent typographical error.  These amendments are supported by the Application, as filed.

1.    (Currently Amended) A vehicle control apparatus for detecting an object by using first information, which is a detection result of the object based on a reflected wave corresponding to a transmission wave, and second information, which is a detection result of the object based on a captured image of an area in front of a vehicle captured by an image capturing means, the vehicle control apparatus comprising: 
a control section which performs collision avoidance control for avoiding a collision with the object based on at least one of the first information and the second information; 
a position determination section which, when a state changes from a state where the object is detected by the first information and the second information to a state where the object is detected only by the first information, determines whether or not the object is located in a near area predetermined as an area in front of the vehicle in which the second information is not [[be]] able to be acquired; and 


9. (Currently Amended) A vehicle control method for detecting an object by using first information which is a detection result of the object based on a reflected wave corresponding to a transmission wave, and second information which is a detection result of the object based on a captured image of an area in front of a vehicle captured by an image capturing means, the vehicle control method comprising: 
a controlling step of performing collision avoidance control for avoiding a collision with the object based on at least one of the first information and the second information; 
a position determination step which, when a state changes from a state where the object is detected by the first information and the second information to a state where the object is detected only by the first information, determines whether or not the object is located in a near area predetermined as an area in front of the vehicle in which the second information is not able to be acquired; and 
a maintaining step which, when it is determined that the object is located in the near area, maintains an activation condition of the collision avoidance control to that in the state where the object is detected by the first information and the second information.

Allowability of the claims
The following is a reason for holding allowability of the claims:

The claimed features of a position determination step changes from a state where the object is detected by the first information and the second information to a 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication Nos. 2015/0262375, 2014/0333467, 2007/0030131 and 2015/0234045, which relate to responses to object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JAMES M MCPHERSON/Examiner, Art Unit 3669